DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, and 11-16, are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt U.S. Publication 2012/0107792 A1.
 	Regarding claims 1-6, 8-9, 11, and 13-16, the Babbitt reference discloses(paragraph 0062, 0067 and Abstract) an algae cultivation system 102 ( paragraphs [0090]-[0091] and Fig. 1, 9, 14, 18, 20 and claims such as 40), comprising: one or more sensors configured to sense one or more of carbon dioxide concentration, O.sub.2 concentration, inert gas level, air level, optical density, photosynthetically active radiation, and pH; one or more controllers configured to receive signals from the one or more sensors; conditions in a system can be measured by sensors 1209 for adjusting delivery rates of gases and, one or more valves operably connected to the one or more controllers, wherein the one or more valves are adapted to vary from completely on to completely off positions; one or more pressure regulators operably connected to the one or more valves and the one or more controllers; and one or more spargers 110operably connected to the one or more valves and the one or more pressure regulators for delivering the one or more gases to the photobioreactor.  Controller 1302 may be used to control the flow and/or regulate mass flow controller 1801 for delivery of the gases for such a system, according to embodiments of the present invention. [0105] Mass flow rate controllers are capable of continuous variable control of flow rate of each gas from zero flow (off position) to a maximum flow (wide open position) for any given gas. These models would likely include the dynamics of the diffusion of the carbon dioxide into the media as a function of surface area, partial pressure of the carbon dioxide in the head space, the equivalent partial pressure of the CO.sub.2 in the media, temperature, media and gas motion, etc. [0060]. Diffusion as a function of temperature is disclosed inherently needing sensors (0093).  Numerous combinations of sensors can be used not limited to, temperature (0095).
 	[0132] The controller described earlier can be extended to include the dynamics of the gas/media interface such that the model can be used to determine what the composition of the gas in the headspace should be in order to affect the desired carbon content (pH) of the media. These models would likely include the dynamics of the diffusion of the carbon dioxide into the media as a function of surface area, partial pressure of the carbon dioxide in the head space, the equivalent partial pressure of the CO.sub.2 in the media, temperature, media and gas motion, etc. [0060] Researchers are exploring growing algae as a feedstock for biodiesel. In many designs the algae is grown inside closed reactors comprised of glass or plastic that allow sunlight.
 	The reference differs in that it does not disclose the plurality of panels. 
 	The reference does disclose in figures 20 an arrangement that includes several reactors a parallel configuration that would amount to the panel configuration of the instant claim. It would be obvious to make integral the separated parts to yield the obvious result of smaller footprint. The reference further disclose the reactor may be film bags, and that would be capable of stacking to achieve the integral design (0102) of dual or multiple chambers. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Babbitt reference and use the integral panel configuration since it would yield the expected result of providing a smaller foot print by making integral.
 	With respect to claims 12, the Babbitt reference does not disclose each panel comprises at least one sensor, to measure at least one parameter within an adjacent cultivation volume.
 However as disclosed in the rejection above the reference discloses the use of several sensors. It is known that sensor retrieve data at the location they are places. Placement of a sensor is within the routine skill of one in the art. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Babbitt reference and use t each panel comprises at least one sensor, to measure at least one parameter within an adjacent cultivation volume, since it would yield the expected result of providing sensor data at the location it is placed.
 	
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose:
 at least two illumination units for at least one panel, wherein at least one illumination unit is controlled to illuminate with a different intensity than another illumination unit; 
at least two illumination units for at least one panel, wherein at least one illumination unit is controlled to illuminate with a different wavelength than another illumination unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774